Citation Nr: 9935128	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  98-11 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for bronchitis, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the RO 
that granted an increased (30 percent) rating for service-
connected bronchitis, effective from the date of a March 1997 
claim for increase.

(Information in the claims file indicates that the veteran 
had previously sought to appeal a vocational rehabilitation 
issue, but later submitted a withdrawal of that appeal in 
April 1999.)


REMAND

The Board notes that the veteran's claim for increase--which 
was addressed by the RO in June 1997--was filed in March 
1997, after the effective date of a change in the rating 
criteria applicable to evaluations of chronic bronchitis.  61 
Fed. Reg. 46720-46731 (Sept. 5, 1996) (effective from October 
7, 1996).  These new rating criteria provide for alternate 
means for assigning an increased rating.  For instance, the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6600 (1999) 
allow for a rating greater than 30 percent when pulmonary 
function testing shows that Forced Expiratory Volume in one 
second (FEV-1) is 40 to 55 percent of the predicted value, or 
that FEV-1/Force Vital Capacity (FVC) is 40 to 55 percent of 
the predicted value, or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO) is 40 to 
55 percent of the predicted value, or maximum exercise 
capacity is 15 to 20 ml/kg/min oxygen consumption (with 
cardiorespiratory limit).  Diagnostic Code 6600.  Other 
factors are also for consideration for a 100 percent rating, 
such as cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, episodes of acute respiratory 
failure, or the need for outpatient oxygen therapy.  Id.  


What is significant about these new criteria is the fact that 
any single reading, FEV-1, FEV-1/FVC, DLCO, or the maximum 
exercise capacity reading that meets the requirement will 
suffice for an increased rating.  In other words, the 
regulation is written in the disjunctive; a claimant need not 
meet each of the criterion, any one will do.  

In the veteran's case, pulmonary function testing was 
conducted in April 1997 and in July 1998.  However, not all 
the readings necessary to determine whether an increase would 
be warranted were made.  In April 1997, a FEV-1 reading was 
provided.  FEV-1 was also provided in July 1998, along with a 
DLCO reading.  However, no maximum exercise capacity reading 
or FEV-1/FVC reading was provided.  Additionally, the Board 
finds it significant that no post-bronchodilatation readings 
were made.  (The rule implemented in October 1996 requires 
that post-bronchodilatation readings be used.  See 61 Fed. 
Reg. at 46723 (Sept. 5, 1999).)  Although the Board 
recognizes that post-bronchodilatation results may very 
likely be better than the pre-bronchodilatation results and 
therefore provide no basis for a higher rating, such a 
supposition about what the post-bronchodilatation results 
will show does not excuse improper administration of the 
tests needed to apply the rating criteria.  Consequently, in 
order to obtain the evidence needed to apply pertinent rating 
criteria, a remand is required.  

The case is REMANDED to the RO for the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  The RO should inquire as to the 
sources of any recent treatment for 
bronchitis and should assist the veteran 
by obtaining any such treatment records.

2.  The veteran should be scheduled for 
pulmonary evaluation, including pulmonary 
function testing that meets the 
requirements of Diagnostic Code 6600.  In 

other words, post-bronchodilatation 
results for FEV-1, FEV-1/FVC, DLCO, and 
maximum exercise capacity in terms of 
ml/kg/min oxygen consumption should be 
provided.  Additionally, the examiner 
should comment on whether the veteran 
experiences cor pulmonale, right 
ventricular hypertrophy, pulmonary 
hypertension, episodes of acute 
respiratory failure, or requires 
outpatient oxygen therapy.

3.  The RO should undertake any 
additional development suggested by the 
findings obtained pursuant to the 
development sought above, or lack 
thereof.  If the benefit sought by the 
veteran is denied, a supplemental 
statement of the case should be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice, but he has the 
right to submit additional evidence or argument on the matter 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this remand is to procure clarifying 
data and to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).

